            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH W. FARMER,                              No. 4:18-CV-02216

           Plaintiff,                          (Judge Brann)

     v.

LT. TODD HARMAN,

          Defendant.

                                 ORDER

                               JUNE 2, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion to dismiss the complaint, Doc. 36, is DENIED;

    2.    Plaintiff’s complaint, Doc. 2, is DISMISSED WITH PREJUDICE

          pursuant to 28 U.S.C. § 1915(e)(2)(B); and

    3.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
